DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/2/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the velocity" in Lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 2, 3, 7 and 9-15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sasaki (US Patent No. 8,047,215).

In regard to claim 2, Sasaki discloses a view optimizing assembly (71, Figs. 21-23) configured to maintain a clear viewing field through a laparoscope (Col. 10, Line 34 – Col. 11, Line 6), comprising: 
an elongate sheath body (72) configured to hold an angled laparoscope (56) therein, the elongate body having an angled distal tip configured to align with an angled lens of the laparoscope (Figs. 21,23), the angled distal tip having a low proximal end and a high distal end (Figs. 21,23); 
a plurality of lumens (102) extending within a wall of the sheath (Fig. 23); and 
a manifold (78a) configured to connect a source of gas (the manifold is capable of connecting to a source of gas vis tube (32) and connector (33)) to the plurality of lumens; wherein the elongate sheath body and the plurality of lumens are configured such that, when gas is supplied through the manifold to the plurality of lumens, gas flows down the lumens and is directed across the angled lens of the laparoscope from the low proximal end toward the high distal end of the tip (Fig. 23, Col. 10, Line 34 – Col. 11, Line 6).

In regard to claim 3, Sasaki teaches wherein the plurality of lumens comprises a first lumen and a second lumen, and wherein gas from the first and second lumen combines to flow across the angled lens (Fig. 23).

In regard to claim 7, Sasaki teaches wherein gas flowing down the first lumen has a greater velocity than gas flowing down the second lumen (due to the angled discharge channel, fluid would flow through the lumens (102) at different rates enabling fluid to flow through a first lumen at a greater velocity than gas flowing through a second lumen).

In regard to claim 9, Sasaki teaches wherein the manifold includes a quick exchange coupling (32,33) configured to connect a tubing set to the sheath (Fig. 1, Col. 5, Lines 15-20).

In regard to claim 10, Sasaki teaches wherein the manifold includes a single gas inlet to convey gas from a tubing set to the first and second lumens of the sheath (Fig. 21).

In regard to claim 11, Sasaki teaches further comprising a deflector (80a) including a stop (101) on a proximal surface thereof configured to limit a distance the sheath may be inserted over the laparoscope (Fig. 23).

In regard to claim 12, Sasaki teaches wherein a clear zone without debris forms over angled lens when the gas flows across the angled lens of the laparoscope from the low end of the tip toward the high end of the tip (the fluid is configured to remove debris from a lens of the laparoscope when fluid flows from a low end to a high end, Fig. 23).

In regard to claim 13, Sasaki teaches wherein the clear zone extends 0.25 inches or more beyond the angled lens (a clear zone is capable of extending .25 inches or more beyond the angled lens depending on the pressure of the fluid deliver through the discharge openings (102) of the nozzle, Fig. 23).

In regard to claim 14, Sasaki teaches wherein the sheath is rigid (Col. 3, Lines 50-52).

In regard to claim 15, Sasaki teaches wherein the source of gas is a source of insufflation gas (the tube (32) and connector (33) is capable of connecting to a source of gas).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasaki (US Patent No. 8,047,215) in view of Hartoumbekis et al. (US Patent Application Publication No. 2011/0152776, hereinafter Hartoumbekis).

In regard to claim 6, Sasaki teaches of all the lumens being the same size and therefore fails to teach a lumen of the plurality of lumens has a greater circumferential length than another lumen of the plurality of lumens.
Hartoumbekis teaches an analogous surgical access device (10, Figs. 1,2) for cleaning a distal end of an endoscope.  The access device comprises a conduit (20) extending a length of the access device having a nozzle (26) at the distal end thereof for discharging fluid on to a distal end of the endoscope. Par. 33 teaches nozzle (26) may include one or more openings or include a series or pattern of openings conducive to applying and washing surgical instrumentation (60). In embodiments, nozzle (26) may evenly distribute fluid (52) across a predetermined area or focus fluid (52) into one or more regions. In embodiments, nozzle (26) may include openings of varying sizes and/or angles in order to provide additional resistance to fluid (52) for a more forceful or jet-like flow of fluid (52) or to direct flow of fluid (52).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the nozzle of Sasaki with the varying size openings as taught by Hartoumbekis in order to better direct fluid flow or provide additional resistance to fluid for a more forceful or jet-like flow for clearing debris from a distal end of an endoscope (Par. 33).

In regard to claim 8, Sasaki teaches of all the lumens being the same size and therefore fails to teach the velocity of gas through a first lumen of the plurality of lumens is approximately 2.5 times the velocity of gas flowing down another lumen of the plurality of lumens.
Hartoumbekis teaches an analogous surgical access device (10, Figs. 1,2) for cleaning a distal end of an endoscope.  The access device comprises a conduit (20) extending a length of the access device having a nozzle (26) at the distal end thereof for discharging fluid on to a distal end of the endoscope. Par. 33 teaches nozzle (26) may include one or more openings or include a series or pattern of openings conducive to applying and washing surgical instrumentation (60). In embodiments, nozzle (26) may evenly distribute fluid (52) across a predetermined area or focus fluid (52) into one or more regions. In embodiments, nozzle (26) may include openings of varying sizes and/or angles in order to provide additional resistance to fluid (52) for a more forceful or jet-like flow of fluid (52) or to direct flow of fluid (52).
Since Hartoumbekis teaches of varying the size of the opening of the nozzle to vary the velocity of fluid flowing through the opens, it would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the openings (102, i.e. lumens) of Sasaki with the teaching of varying the size of the openings of Hartoumbekis such that the velocity of fluid down one of the openings (i.e. lumen) is 2.5 times faster than the velocity of fluid down a second one of the openings (i.e. lumen) as a matter of design choice since it’s well known that adjusting the size of the openings (i.e. lumens) alter a velocity of fluid flowing through the lumens.  There being no unexpected results in modifying a size of one opening (i.e. lumen) such that fluid flowing through the one opening (i.e. lumen) is 2.5 times faster than fluid flowing through a second opening (i.e. lumen).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,211,059 (hereinafter ‘059). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1-17 of ‘059 teach all the limitations of Claims 2-17 of the present application with only minor wording difference between the claims.  Claim mapping is shown below for where ‘059 teaches the limitations of claims 2-17.

In regard to claim 2, ‘059 discloses a view optimizing assembly configured to maintain a clear viewing field through a laparoscope (Claim 1, Lines 1-2), comprising: 
an elongate sheath body (Claim 1, Line 3) configured to hold an angled laparoscope therein, the elongate body having an angled distal tip configured to align with an angled lens of the laparoscope, the angled distal tip having a low proximal end and a high distal end (Claim 9, Lines 1-3); 
a plurality of lumens extending within a wall of the sheath (Claim 1, Lines 5-7); and 
a manifold configured to connect a source of gas to the plurality of lumens (Claim 4, Lines 1-3); 
wherein the elongate sheath body and the plurality of lumens are configured such that, when gas is supplied through the manifold to the plurality of lumens, gas flows down the lumens and is directed across the angled lens of the laparoscope from the low proximal end toward the high distal end of the tip (Claim 1, Lines 8-9, Claim 9, Lines 1-3).

In regard to claim 3, ‘059 teaches wherein the plurality of lumens comprises a first lumen and a second lumen, and wherein gas from the first and second lumen combines to flow across the angled lens (Claim 9, Lines 1-3).

In regard to claim 4, ‘059 teaches wherein the first and second lumens are configured such that, when gas is supplied through the first and second lumens, a vortex forms at a distal end of the sheath that spirals about a vortex axis to keep debris off of the angled lens (Claim 1, Lines 19-26).

In regard to claim 5, ‘059 teaches wherein the vortex axis is oriented off of a central axis of the laparoscope (Claim 17, Lines 1-2).

In regard to claim 6, ‘059 teaches of all the lumens being the same size and therefore fails to teach a lumen of the plurality of lumens has a greater circumferential length than another lumen of the plurality of lumens (Claim 1, Lines 19-23).

In regard to claim 7, ‘059 teaches wherein gas flowing down the first lumen has a greater velocity than gas flowing down the second lumen (Claim 1, Lines 19-23).

In regard to claim 8, ‘059 wherein the velocity of gas through a first lumen of the plurality of lumens is approximately 2.5 times the velocity of gas flowing down another lumen of the plurality of lumens (Claim 1, Lines 19-23).

In regard to claim 9, ‘059 teaches wherein the manifold includes a quick exchange coupling configured to connect a tubing set to the sheath (Claim 3, Lines 1-3).

In regard to claim 10, ‘059 teaches wherein the manifold includes a single gas inlet to convey gas from a tubing set to the first and second lumens of the sheath (Claim 4, Lines 1-3).

In regard to claim 11, ‘059 teaches further comprising a deflector including a stop on a proximal surface thereof configured to limit a distance the sheath may be inserted over the laparoscope (Claim 1, Lines 10-11, Claim 5, Lines 1-4).

In regard to claim 12, ‘059 teaches wherein a clear zone without debris forms over angled lens when the gas flows across the angled lens of the laparoscope from the low end of the tip toward the high end of the tip (Claim 1, Lines 23-26).

In regard to claim 13, ‘059 teaches wherein the clear zone extends 0.25 inches or more beyond the angled lens (Claim 1, Lines 23-26).

In regard to claim 14, ‘059 teaches wherein the sheath is rigid (Claim 13, Lines 1-2).

In regard to claim 15, ‘059 teaches wherein the source of gas is a source of insufflation gas (Claim 16, Lines 1-2).

In regard to claim 16, ‘059 teaches wherein a plenum forms proximal to the plurality of lumens within the manifold when gas is supplied from the source of gas, the plenum including counter-clockwise flow and clockwise back-flow of gas within the manifold so as to supply all of the plurality of lumens with gas, the counterclockwise flow providing a higher proportion of the gas to the plurality of lumens than the clockwise back flow (Claim 1, Lines 12-18).

In regard to claim 17, ‘059 teaches wherein a proximal-most end of an outer wall of the sheath is trimmed along a first two of the plurality gas lumens and not along a second two of the plurality gas lumens such that, when gas is supplied from the source of gas, a plenum forms between an inner wall and the outer wall within the manifold to supply gas to the plurality of lumens (Claim 1, Lines 12-18).

Allowable Subject Matter
Claims 4, 5, 16 and 17 would be allowable if a terminal disclaimer were filed to overcome the double patenting rejection and the claims rewritten in independent form.

Response to Arguments
Applicant’s arguments with respect to claims 2-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        August 8, 2022